Citation Nr: 1542734	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-33 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of service connection for right upper extremity radiculopathy.

3.  Whether the reduction of the Veteran's lumbar spine disability rating from 40 percent to 20 percent was proper.

4.  Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, November 2004 to January 2006 and December 2007 to October 2009 with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an earlier effective date for the grant of service connection for right upper extremity radiculopathy, the propriety of the lumbar spine disability rating reduction and entitlement to an increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD caused no more than occupational and social impairment with reduced reliability and productivity throughout the appeal period.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in connection with his PTSD claim in April 2012 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete interview, recording the Veteran's subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds this examination adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his PTSD has worsened in severity since the VA examination, nor is there any evidence that his PTSD has worsened.  Therefore, the Board finds that the examination of record is adequate to adjudicate his claim for a higher rating and no further examination is necessary.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Higher Initial Rating

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  He argues that his symptoms warrant a higher rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

As is relevant here, GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Higher and lower GAF scores reflect less or more severe symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See DSM-IV; see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board further finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher at any point during the appeal period because his symptoms are not of the same type or level of severity as those associated with those ratings, and he has not exhibited the level of occupational or social impairment that would warrant a rating in excess of 50 percent.  Throughout the appeal period, the Veteran's reported symptoms have included: flattened affect, depressed mood, anxiety, suspiciousness, panic attacks with brief dissociative episodes (occurring weekly or less often), chronic sleep impairment, chronic nightmares, irritability or outbursts of anger, emotional numbing, difficulty concentrating, intrusive thoughts, hypervigilance and exaggerated startle response.  He was noted to have some passive thoughts of death (i.e., questioning whether there is more to life or wondering what it would be like if he were not around); however, he denied any suicidal ideation, thoughts, intent or plan.  There is no evidence that the Veteran suffered from hallucinations or delusions, or exhibited inappropriate or obsessive/ritualistic behavior at any point during the appeal period.  His symptoms did not interfere with his activities of daily living.  Although he had some problems with anger and irritability that resulted in his having verbal altercations at work and during social functions, there is no evidence that the Veteran had impaired impulse control or exhibited violence or assaultiveness.  Moreover, he was not found to have any cognitive symptoms, such as memory loss; illogical, obscure, or irrelevant speech; spatial disorientation; or impaired judgment or thinking.  At his private mental health assessment and VA examination he was appropriately oriented to time, person and place; appeared clean, neatly groomed and appropriately dressed; exhibited spontaneous, clear and coherent speech; and showed no deficiencies in this thought processes.  At no point was it noted that he posed a danger to himself or others.  Additionally, his private (non-VA) mental health professional assigned a GAF score of 54 during a December 2011 mental health examination, and the April 2012 VA examiner assigned a GAF score of 55.  These GAF scores reflect moderate symptoms and occupational/social functioning.  Thus, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated those symptoms associated with a 50 percent rating throughout the appeal period, and are not of the type and severity to warrant a 70 or 100 percent rating.    

Additionally, the Veteran has not exhibited occupational and social impairment in most areas (such as work, family relations, judgment, thinking or mood) or total occupational and social impairment during the appeal period.  Although he reported difficulties with concentration, there is no evidence that the Veteran had any problems with memory, judgment or thinking during the appeal period.  He described his mood as "sometimes good and others I'm real edgy and agitated."  See April 2012 VA Examination Report.  Concerning his family and social relationships, he reported that his marriage is "good, we have issues like everyone," and that he spends most of his time with his wife and children.  He also reported being a member of a motorcycle club and socializing with friends occasionally.  There is no evidence that he is socially isolative.

With regard to occupational impairment, the Veteran has worked full time during the appeal period.  Although he reported having some verbal altercations with some of his co-workers as a result of his irritability, he did not report having any difficulty in the performance of his job duties, nor did he report having been reprimanded as a result of his actions.  Moreover, the April 2012 VA examiner opined that the Veteran's PTSD symptoms resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
In sum, the evidence shows that the Veteran has not exhibited the same level of serious symptoms or level of occupational or social impairments as that associated with the 70 percent or 100 percent ratings.  As such, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for rating in excess of 50 percent at any point during the appeal period.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

III.  Extraschedular Consideration and Unemployability

The evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Veteran has not argued that the severity and symptomatology of his PTSD are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD, a lumbar spine disability, a cervical spine disability and right upper extremity radiculopathy.  There is currently no evidence before the Board indicating that the combined effects of these conditions result in symptoms that are not contemplated by the rating schedule.  Thus, the Board finds that the issue of entitlement to an extraschedular rating based on the combined effects of multiple service-connected conditions is not raised by the record, and as such referral for an extraschedular rating on this basis is not warranted at this time.  

Finally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability is not reasonably raised by the record because the most recent evidence of record shows that the Veteran is currently employed on a full time basis.  See July 2014 VA Examination Report.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

In a July 2014 rating decision, the RO granted service connection for right upper extremity radiculopathy effective July 15, 2014; reduced the Veteran's lumbar spine disability rating from 40 percent to 20 percent, and continued a 20 percent rating for the Veteran's cervical spine disability.  In August 2014, the Veteran submitted a Notice of Disagreement (NOD) with the effective date assigned for the grant of service connection, and also disagreed with the lumbar spine rating reduction and the continuation of the 20 percent rating for his cervical spine disability.  The RO has not issued a statement of the case (SOC) with respect to these issues.  As such, they must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a SOC regarding the issues of: (1) entitlement to an earlier effective date for the grant of service connection for right upper extremity radiculopathy, (2) the propriety of the reduction of the lumbar spine disability rating from 40 percent to 20 percent and (3) entitlement to an increased rating for a cervical spine disability.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


